 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    DOMINIC MARROCCO,                                       Case No. 2:18-cv-02441-JAD-GWF
 8                                          Plaintiff,
             v.                                                          ORDER
 9
      DAVID JOHNSTON, et al.,
10

11                                       Defendants.
12

13          This matter is before the Court on Defendant’s/Counter Claimant’s Application to
14   Proceed in Forma Pauperis (ECF No. 57), filed March 14, 2019. Plaintiff filed his Response
15   (ECF No. 63) on March 22, 2019. Given the information provided by both parties, the Court
16   questions whether Defendant/Counter Claimant qualifies to proceed without paying fees and
17   costs. Accordingly, the Court will set this matter for hearing.
18          IT IS HEREBY ORDERED that the parties shall appear for a hearing on Defendant’s/
19   Counter Claimant’s Application to Proceed in Forma Pauperis (ECF No. 57) on April 10, 2019
20   at 1:30 PM in Courtroom 3A.
21          Dated this 25th day of March, 2019.
22

23
                                                             GEORGE FOLEY, JR.
24                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                         1
